DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 3/16/2022 and not repeated below are hereby withdrawn due to Applicant's amendments filed in the response dated 6/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 14, 23, 24, 26, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurrasch (US 5,009,043).
Regarding independent claim 1, Kurrasch discloses a building panel (Figs. 1-2) comprising a core (batting 26) having a top surface and a bottom surface, the core comprising a first body (first batt 26) comprising a first fibrous material, and a second body (second batt 26) comprising a second fibrous material (col. 3, lines 63-68), a veneer facing layer (layer 28; col. 4, lines 5-18) coupled to the core, the veneer facing layer comprising a first portion coupled to the top surface of the core (layer 28), wherein the first portion of the veneer facing layer comprises a first plurality of perforations (col. 4, lines 5-19), and a second portion coupled to the bottom surface of the core (layer 28), wherein the second portion of the veneer facing layer comprises a second plurality of perforations (col. 4, lines 5-19), and wherein the top and bottom surface of the core (Fig. 2, batting 26) are entirely concealed by the first and second portions of the veneer facing layer (Fig. 2, layers 28).
Regarding claim 2, Kurrasch discloses the core (batting 26) further comprising a side surface extending between the top and bottom surfaces, and wherein the veneer facing layer further comprises a third portion (portion 18) coupled to and covering an entirety of the side surface of the core (Fig. 2).
Regarding claim 4, Kurrasch discloses the first body and the second body being bonded together by a first adhesive (col. 3, line 59 and col. 4, lines 13-15).
Regarding claim 5, Kurrasch discloses the first fibrous material and the second fibrous material comprising an inorganic fiber selected from either fiberglass or mineral wool (col. 3, lines 64-68).
Regarding claim 14, Kurrasch discloses a first interface existing between the first body and the second body (battings 26), a second interface existing between the first portion of the veneer facing layer (layer 28) and the first body, and a third interface existing between the second portion of the veneer facing layer (layer 28) and the second body (Fig. 2). 
	
	Regarding independent claim 23, Kurrasch discloses a building panel having a first major surface opposite a second major surface (Figs. 1-2), the building panel comprising a core (batting 26) having a top surface, a bottom surface, and a side surface extending between the top and bottom surfaces, the core comprising a first porous body (first batt 26), a second porous body (second batt 26), and an interface between the first and second porous bodies, wherein an adhesive is present in the interface (col. 3, lines 58-68), and a veneer facing layer (layer 28) formed of a cellulosic material (col. 4, lines 5-9), wherein the veneer facing layer is coupled to the side surface of the core (portion 18), and wherein the veneer facing layer (layer 28 and portion 18) entirely conceals the side surface of the core (Fig. 2).
	Regarding claim 24, Kurrasch discloses the veneer facing layer (Fig. 2; layers 28) forming the first and second major surfaces of the building panel, and wherein the veneer facing layer comprises a plurality of perforations that allows airflow between the first and second major surfaces and the core (col. 4, lines 5-20).
	Regarding claim 26, Kurrasch discloses the first porous body and the second porous body comprising a fibrous material (col. 3, lines 64-68).
	Regarding claim 29, Kurrasch discloses the veneer facing layer entirely concealing the core (layer 28 and portion 18).
	Regarding claim 33, Kurrasch discloses the veneer facing layer (layer 28) comprising an inner surface that faces the core (batt 26) and an outer surface that is exposed, and wherein the veneer facing layer comprises a plurality of perforations extending between the inner and outer surfaces (Fig. 2, col. 4, lines 5-10).

Claims 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jack (US 3,037,578).
Regarding independent claim 23, Jack discloses a building panel having a first major surface opposite a second major surface (Figs. 1-2), the building panel comprising a core (pad 12) having a top surface, a bottom surface, and a side surface extending between the top and bottom surfaces, the core comprising a first porous body (layer 16; col. 1, lines 60-64), a second porous body (layer 18; col. 1, lines 60-64), and an interface between the first and second porous bodies, wherein an adhesive is present in the interface (col. 2, lines 5-16), and a veneer facing layer (layer 14) formed of a cellulosic material (paper; col. 2, lines 25-32), wherein the veneer facing layer is coupled to the side surface of the core (mat 12), and wherein the veneer facing layer (layer 14) entirely conceals the side surface of the core (Fig. 2; col. 2, lines 25-32).
	Regarding claim 26, Jack discloses the first porous body and the second porous body comprising a fibrous material (col. 1, lines 60-65).

Claims 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnston (US 2,414,533).
Regarding claim 35, Johnston discloses a building panel having a first major surface opposite a second major surface and a side surface extending there-between (Figs. 1-2), the building panel comprising a core (core layers 3 and 4) comprising a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces of the core, the core further comprising a first body (layer 3) having a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces of the first body, the first body comprising a first fibrous material (col. 2, lines 6-50), and a second body (layer 4) having a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces of the second body, the second body comprising a second fibrous material (col. 2, lines 6-50), a first interface located between the first major surface of the first body (layer 3) and the second major surface of the second body (layer 4), the first interface comprising a first adhesive (adhesive layer 6), a veneer facing layer (layer 2) having an inner surface opposite an outer surface and formed from a cellulosic material (col. 1, line 50), the veneer facing layer comprising, a first portion directly coupled to the core such that a second interface is located between the inner surface of the first portion of the veneer facing layer and the second major surface of the first body (layer 3), and the second interface comprising a second adhesive (adhesive layer 6); a second portion (layer 5) directly coupled to the core such that a third interface is located between the inner surface of the second portion of the veneer facing layer and the first major surface of the second body (layer 4), and third interface comprising a third adhesive (adhesive layer 6).
Regarding claim 36, Johnston discloses the first interface consisting essentially of the first adhesive (adhesive 6), the first major surface of the first body (layer 3), and the second major surface of the second body (layer 4).
Regarding claim 37, Johnston discloses the second interface consisting essentially of the second adhesive (adhesive 6), the second major surface of the first body (layer 3), and the inner surface of the first portion of the veneer facing layer (layer 2).
Regarding claim 38, Johnston discloses the third interface consisting essentially of the third adhesive (adhesive 6), the first major surface of the second body (layer 4), and the inner surface of the second portion of the veneer facing layer (layer 5).



Allowable Subject Matter
Claims 6, 15, 32, 39, 42 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest all the features recited in each of dependent claims 6, 15, 32, 39, 42 and 74.


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-6, 14, 15, 23, 24, 26, 29, 32, 33, 35-39 and 42 have been considered but are moot in view of the new grounds of rejection and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781